[Cite as Beverly v. Lanzinger, 2017-Ohio-7393.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


Arnold A. Beverly, Jr.                                Court of Appeals No. L-17-1200

        Petitioner

v.

Toledo Municipal Court,
Judge Joshua Lanzinger                                DECISION AND JUDGMENT

        Respondents                                   Decided: August 30, 2017

                                                  *****

        Arnold A. Beverly, Jr., pro se.

                                                  *****

        SINGER, J.

        {¶ 1} This original action is before the court, sua sponte, upon the petition of

Arnold A. Beverly, Jr. for a writ of habeas corpus.

        {¶ 2} A writ of habeas corpus is an extraordinary remedy and therefore is only

available “where there is an unlawful restraint of a person’s liberty and there is no

adequate remedy in the ordinary course of law.” Pegan v. Crawmer, 76 Ohio St.3d 97,
99, 666 N.E.2d 1091 (1996). See also State ex rel. Marsh v. Tibbals, 149 Ohio St.3d 656,

2017-Ohio-829, ¶ 12, quoting State ex rel. Jackson v. McFaul, 73 Ohio St.3d 185, 186,

652 N.E.2d 746 (1995). The original action seeking habeas corpus relief must either

challenge the jurisdiction of the sentencing court, Dunkle v. Dept. of Rehab. &

Correction, 148 Ohio St.3d 621, 2017-Ohio-551, 71 N.E.3d 1098, ¶ 8, or seek to correct

nonjurisdictional errors for which there is no adequate remedy at law. State ex rel.

Jackson v. Sloan, Slip Opinion No. 2015-Ohio-1477, 2016-Ohio-5106, ¶ 9.

       {¶ 3} Reviewing the petition and record, we find appellant is not being restrained.

Previously, a warrant was issued and appellant was arrested and detained on June 14,

2017. However, he was released on his own recognizance bond posted the same day. He

has not attached any commitment papers as required by R.C. 2725.04(D) to establish he

is currently confined. His traffic violation is pending in the Toledo Municipal Court and

is scheduled for trial. Petitioner’s objections relate to the procedures that have occurred

in the trial court. Based on the face of the petition, we find petitioner is not entitled to

habeas corpus relief. The petition is found not well-taken and it is ordered dismissed.

The costs of this action are assessed to petitioner.

       {¶ 4} The clerk is directed to serve upon all parties, within three days, a copy of

this decision in a manner prescribed by Civ.R. 5(B).


                                                                           Petition dismissed.




2.
                                     Beverly v. Lanzinger
                                     C.A. No. L-17-1200




Arlene Singer, J.        _______________________________
                                     JUDGE
James D. Jensen, P.J.
                         _______________________________
Christine E. Mayle, J.               JUDGE
CONCUR.
                         _______________________________
                                     JUDGE




3.